Citation Nr: 0711039	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of brain 
injury.

3.  Entitlement to service connection for residuals of dental 
trauma.

4.  Entitlement to an initial compensable evaluation for a 
head scar.

5.  Entitlement to an initial compensable evaluation for a 
nose scar.

6.  Entitlement to an initial compensable evaluation for a 
chin scar.

7.  Entitlement to an initial compensable evaluation for left 
wrist scars.

8.  Entitlement to an initial compensable evaluation for a 
left arm scar.

9.  Entitlement to an initial compensable evaluation for a 
left knee scar.

10.  Entitlement to an initial compensable evaluation for a 
left great toe scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from November 1967 to July 1970, including a year in Vietnam.  
He then was a member of the Army Reserve and he subsequently 
served in the Army National Guard from June 1977 to November 
1978, in full-time training duty status.  He returned to 
active duty in the Army in March 1980 and remained in such 
status until June 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied three service connection 
claims and assigned initial noncompensable evaluations for 
the appellant's eight scars.  The appellant has appealed the 
initial ratings assigned.  In effect, he is asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection (September 27, 1999) to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  



Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Here, because the ratings are effective from September 27, 
1999, consideration must be given to both old and new rating 
criteria.

The issues of entitlement to service connection for residuals 
of dental trauma and entitlement to initial compensable 
evaluation for a scar of the left arm are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant does not have any disability manifested by 
migraine headaches that is attributable to military service.

2.  The appellant does not have any traumatic brain injury 
residuals that are attributable to military service.

3.  There is no objective evidence of pain, tenderness or 
functional impairment due to the head, nose, radial or 
anterior aspect of the left wrist, left knee or left great 
toe scars; none of these scars measures 0.6 centimeters (cm) 
in width, 13 or more cm in length, exceeds six square inches 
in size or has pigmentation changes in an area 39 square cm 
in size.  

4.  Prior to August 30, 2002, the chin scar was moderately 
disfiguring.

5.  Beginning August 30, 2002, the chin scar had two 
characteristics of disfigurement.





CONCLUSIONS OF LAW

1.  The appellant does not have a chronic migraine headache 
disorder or any traumatic brain injury disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial compensable evaluation for 
the head, nose, radial and anterior aspect of the left wrist, 
left knee and left great toe scars have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(1998).

3.  Prior to August 30, 2002, the criteria for an initial 10 
percent valuation, but not more, for the chin scar were met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (1998).

4.  Beginning August 30, 2000, the criteria for a 30 percent 
valuation, but not more, for the chin scar were met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection and increased rating claims by 
correspondence dated in May 2000, February 2004, August 2004, 
and July 2005.  These documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In those letters, the RO informed the appellant 
about what was needed to establish entitlement to an 
increased rating and what was needed to establish entitlement 
to service connection.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The appellant was provided the content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records are included in the claims file.  

The appellant was afforded VA medical examinations.  38 
U.S.C.A § 5103A(d);  Charles  v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in July 2006.  In addition, because the Board has 
denied the appellant's claims for service connection, and 
because the Board has considered the severity of each 
disability from the date service connection was granted, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating 
and service connection, as well as the assistance VA would 
provide.  Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant underwent a pre-separation service department 
examination in April 1996.  At that time, he reported 
frequent or severe headaches, a head injury and loss of 
memory/amnesia.  The appellant stated that he experienced a 
head injury in 1989 in connection with a parachute jump and 
that he had a twelve-hour memory loss at that time.  While 
there were two mentions of headaches in the service medical 
records, in May 1991, and in March 1993, they appeared to be 
associated with other symptoms of the flu, and there was no 
follow-up treatment.  There was no mention in the service 
medical records of any brain injury or head trauma in 1989.  
Of particular significance because it demonstrates the 
appellant's physical diagnoses at the time of separation, the 
physician who conducted the separation examination in April 
1996 indicated that the clinical findings were normal as to 
the head and neurological system.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

The appellant underwent a VA pre-employment examination in 
December 1997; he reported a head injury, but also reported 
that his memory was satisfactory.  No clinical findings 
relating to headaches or a head injury or brain trauma were 
made during that examination or the ones conducted in January 
1999, and January 2000.

Review of private medical treatment records dated between 
1996 and 2000 reveals that the appellant did not report or 
have a past history of headaches or head trauma, nor did he 
complain of such ailments.  No neurological abnormalities 
were observed.  

VA treatment records dated between 2004 and 2005 do not 
demonstrate the existence of any diagnosis relating to any 
kind of headaches or to any brain injury.  The appellant's 
October 2004 medication list did not include any medication 
for the treatment of headaches.  The April 2005 clinical 
assessment included a list of ten diagnoses, but not one of 
them was related to headaches or brain injury/trauma.  There 
is no mention of any problems with memory loss.

The appellant underwent a VA neurological examination in 
November 2005; the examiner reviewed the appellant's records.  
The appellant reported an incident of head trauma in 1969.  
He said that he had experienced two to four headaches per 
year and that they were now occurring very infrequently.  
After examining the appellant, the doctor stated that there 
was no evidence of any neurological deficit related to the 
appellant's previous head trauma.  The examiner also stated 
that the appellant's headaches occurred very infrequently and 
that they appeared to be non-disabling.

After review of the pertinent evidence of record, the Board 
finds that the competent medical evidence of record does not 
establish that the veteran has any headache disorder or any 
residuals of a head injury traceable to his period of 
military service.  The service medical records do not include 
any mention of complaints of, treatment for, or diagnosis of 
head trauma.  The appellant sought treatment for headaches on 
only two occasions and the headaches were part of a number of 
symptoms related to an acute process that resolved without 
sequelae.  The service separation examination does not 
include any clinical findings related to head trauma or 
headaches.  

The post-service medical records do not establish a diagnosis 
of migraine headaches or any diagnosis of a brain trauma 
disorder.  In addition, while the appellant has sought 
service connection for migraine headaches, the November 2005 
VA examiner stated that the appellant's infrequent headaches 
were non-disabling.  The examiner further stated that were no 
residuals of any head trauma.

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences headaches and residuals 
of a head injury that are causally related to his military 
service.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter requiring medical expertise, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
same hold true for the appellant's representative.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's two claimed 
conditions are not related to his active service.  Absent a 
current diagnosis of a migraine headaches disability or some 
residual of head trauma that is attributable to military 
service, the preponderance of the evidence is against each of 
those two claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  


The absence of any diagnosis of the claimed headache disorder 
or the claimed brain injury residuals in the service medical 
records between 1980 and 1996, constitutes negative evidence 
tending to disprove the assertion that the appellant incurred 
any such conditions during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any chronic headache disorder or head injury 
residuals is itself evidence which tends to show that no such 
disorders were incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the absence of any complaints or 
findings pertinent to any headaches or brain injury residuals 
in the post-service private medical records as well as the 
post-service VA treatment records and the November 2005 VA 
examination report that indicated that the appellant had no 
neurological deficits related to a head injury and that had 
only had very infrequent headaches.  These findings are 
medical evidence indicating that the claimed disorders were 
not present in service or on examination in November 2005.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

While the appellant has complained of headaches that he says 
have occurred since service, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The claims file does not contain competent medical evidence 
to the effect that there are any current residuals of any in-
service head injury.

While the appellant experiences infrequent headaches, the 
preponderance of the competent medical evidence does not 
support the conclusion that there is an etiological 
relationship between the origin and/or severity of either one 
of the claimed conditions and service.  In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
conditions and service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection.  As such, the evidence is 
insufficient to support a grant of service connection for 
either one of these disorders.  Therefore, the Board 
concludes that the appellant's claims for service connection 
for migraine headaches and disability resulting from head 
injury/brain trauma should be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's service connection claims.  Because the 
preponderance of the evidence is against both service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

II.  Increased rating claims

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his various scar disabilities addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is consequently taken to include whether there is any basis 
for a higher rating for each scar at any pertinent time, to 
include whether a higher rating currently is in order.

The appellant underwent a VA scar examination in November 
2005; the examiner reviewed the claims file.  There was a one 
centimeter (cm) by one millimeter (mm) scar on the vertex of 
the head.  There was a two cm by two mm scar on the bridge of 
the appellant's nose.  There was a 4.5 mm by 3.0 mm scar on 
the radial aspect of the left wrist and a one cm by one-half 
cm one on the anterior left wrist.  There was a one cm by 
one-half cm scar above the medial left knee.  There was a 
five cm by one-half cm scar on the left great toe.  None of 
these scars was tender to palpation.  There was no more than 
slight disfigurement.  There was no adherence, ulceration, 
tissue loss or limitation of function due to any one of these 
scars.  There was no ulceration or breakdown.  There was no 
elevation or depression of any scarring.  There was no 
inflammation, edema or keloid.

As previously noted, effective August 30, 2002, VA revised 
the rating schedule for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2003).  Under 38 C.F.R. § 4.118, (as in 
effect prior to August 30, 2002), Diagnostic Code 7800, a 
disfiguring scar of the head, face, or neck warranted a 
noncompensable evaluation if the disfigurement is slight and 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplated severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.

Under Diagnostic Code 7800 (as in effect August 30, 2002), an 
80 percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement warrants a 10 
percent evaluation.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria. 
Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under the rating criteria in effect from August 30, 2002, 
scars, other than the head face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118 
Diagnostic Code 7801.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

On VA examination in November 2005, physical examination 
revealed the appellant's head, nose, radial and anterior left 
wrist, left knee and left great toe scars to be non-adherent, 
nontender and without ulceration, breakdown, tissue loss or 
instability.  The nose scar was slightly disfiguring, while 
the other scars were not disfiguring.  Each scar was well 
healed with no functional loss.  As there is no limitation of 
function due to any one of the scars, an initial compensable 
rating under Diagnostic Code 7805 is not warranted.  
Likewise, as no service-connected scar was objectively shown 
to be tender or painful, a rating under Diagnostic Code 7804 
is not warranted.  

The Board finds that the appellant's head, nose, radial and 
anterior left wrist, left knee and left great toe scar claims 
must be denied.  The evidence does not show that the 
appellant has functional loss due to any scar.  Furthermore, 
there is no medical evidence of record documenting any 
complaints of, findings of, or diagnosis of any problem due 
to scarring or a finding that any one of these scars was 
large enough or disfiguring enough that it would warrant a 
compensable rating on the basis of size or disfigurement 
alone.  38 C.F.R. § 4.118 (2006).  

Additionally, the evidence does not show that any one of 
these scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Accordingly, 
a compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7803, or 7804 (as in effect prior to August 30, 
2002).  With regard to the revised regulations, the evidence 
does not show that any one of these scar disabilities covers 
an area or areas exceeding 6 square inches (39 sq. cm.), is 
superficial and unstable, or is painful on examination.  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7800, 7801, 7803, or 7804 (as in effect 
August 30, 2002).

The appellant has argued that he should be assigned 
compensable initial ratings for these scar disabilities.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, as evaluated by the VA Schedule for Rating 
Disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992); see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations from any of these service-connected scars.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to the scars at 
issue because they consider the overall industrial impairment 
due to them.  Therefore the Board finds that the appellant is 
not entitled to an initial compensable evaluation for any one 
of these scars.

However, an initial compensable evaluation is warranted for 
the appellant's chin scar.  The November 2005 VA examination 
report indicates that while the scar was not grossly 
disfiguring, it was more than slightly disfiguring.  
Therefore, under Diagnostic Code 7800 as in effective prior 
to August 30, 2002, an initial evaluation of 10 percent was 
warranted for the appellant's moderately disfiguring chin 
scar.  An evaluation of 30 percent was not warranted prior to 
August 30, 2002, because the clinical evidence of record did 
not demonstrate the existence of severe disfigurement of the 
chin.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

As of August 30, 2002, the rating criteria changed and the 
appellant's chin scar met the criteria for a 30 percent 
evaluation.  As the scar was described in the November 2005 
VA examination report, the surface contour of the scar was 
depressed and the scar was adherent to the underlying tissue.  
However, no other characteristics of disfigurement were shown 
on examination and there was no gross distortion or asymmetry 
present.  Thus an evaluation in excess of 30 percent was not 
warranted beginning August 30, 2002.

Notwithstanding the above discussion, a rating in excess of 
the 10 and 30 percent evaluations assigned for the chin scar 
and the zero percent evaluations for the rest of the scars 
could be granted if it was demonstrated that the particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of these scar 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for scars, but the required manifestations 
had not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
one of his scars; nor has he required any extensive 
treatment.  The appellant has not offered any objective 
evidence of any symptoms due to any scar that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for the an initial evaluation in excess 
of 10 percent for the chin scar prior to August 30, 2002, and 
then 30 percent thereafter were not demonstrated in the 
evidence of record.  Nor were the findings needed for an 
initial compensable evaluation for each of the remaining 
scars demonstrated.  

Finally, because this is an appeal from the initial ratings 
for the scar disabilities, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, other than 
for the chin scar as described above, the record does not 
show varying levels of disability that would warrant changes 
in the ratings assigned since September 27, 1999, and 
therefore does not support the assignment of any staged 
ratings for any one of those six other scar disabilities.



ORDER

Service connection for a chronic migraine headache disorder 
and for a traumatic brain injury disorder is denied.

Entitlement to an initial compensable evaluation for the 
head, nose, radial and anterior left wrist, left knee and 
left great toe scars is denied.

An initial evaluation of 10 percent for the chin scar prior 
to August 30, 2002, is granted, subject to applicable 
regulatory provisions governing payment of monetary awards.

An evaluation of 30 percent for the chin scar disability is 
granted beginning August 30, 2002, subject to applicable 
regulatory provisions governing payment of monetary awards.


REMAND

A determination has been made that additional development is 
necessary with regard to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The record indicates that the appellant was on active duty 
from November 1967 to July 1970, including service in Vietnam 
from July 1969 to July 1970.  The appellant was awarded the 
Purple Heart Medal (PHM) for combat wounds and he has 
indicated that he was hospitalized for those wounds in April 
1970, at the 25th Medical. He is seeking service connection 
for dental trauma that occurred at that time.  However, no 
service medical records from this period of active duty are 
on file for the appellant, including any from hospitalization 
in April 1970.  The appellant's service medical records are 
deemed to be within the control of the government and should 
have been included in the record in their entirety, if 
available, as they may be determinative of the claims.  
Therefore a remand is necessary for the purpose of obtaining 
seeking after such records, and if deemed unavailable, the 
RO/AMC should specifically so find.  See Bell v. Derwinski, 2 
Vet. App. 492 (1992).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

There is no determination on record whether the appellant's 
Army records from his first period of active service are 
fire-related.  If the rest of the appellant's Army service 
medical records cannot be located, the RO must take necessary 
steps to identify and obtain alternate records for the 
appellant.  The Board notes that the records associated with 
the appellant's Bronze Star with 'V' device awards may 
contain pertinent information.

Furthermore, the appellant has alleged that he incurred 
dental trauma when he was wounded in combat.  Under 
applicable criteria, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1).

At the outset, the Board points out that entitlement to 
service connection for a dental condition for VA compensation 
purposes and VA outpatient treatment purposes are generally 
decided under both 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  
These provisions are considered together when determining the 
veteran's entitlement to VA benefits for dental conditions.  
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  See 
also Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment).

The Board notes that the appellant was not provided reasons 
and bases for the denial of his service connection claim for 
dental trauma that included consideration of the applicable 
regulations such as 38 C.F.R. §§ 3.381, 4.150, and 17.161.  
Furthermore, in light of the failure to apply the appropriate 
regulations and the fact that the service records the RO 
relied upon to grant service connection for scars from shell 
fragment wounds also indicate that the appellant sustained 
dental trauma at the same time, the RO should readjudicate 
the claim in order to determine whether the appellant has any 
residuals of dental trauma from his April 1970 combat wounds.

The Court has held that separate ratings may be for 
assignment where there are different functional impairments.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, 
consideration of a separate compensable rating for muscle and 
or nerve damage of the left medial arm at the level of the 
elbow due to shrapnel is indicated as part of the left arm 
scar issue on appeal.  This is so particularly in light of 
the fact that this disability includes suturing scars 
connected to the primary scar that indicate debridement 
and/or a missile track through muscle with nerve involvement 
may have taken place in April 1970, when the appellant was 
wounded in combat action.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate each 
of his claims and of what part of such 
evidence he should obtain, and what part 
VA will yet attempt to obtain on his 
behalf, including VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be told to provide any evidence in his 
possession pertinent to his claims.  
38 C.F.R. § 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army medical and 
personnel/performance evaluation records 
or alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant for the period from November 
1967 to July 1970.  A search must be made 
for any records from April 1970 at the 
"25th Medical" Hospital.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should specifically so 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
the RO should arrange to have the 
appellant examined in order to determine 
the current status of his left forearm 
elbow area disability, including any 
scarring and any joint, muscle or 
neurologic impairment due to that 
disability.  The claims file must be made 
available to the examiners for review in 
connection with the examination.  All 
appropriate tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  The examiners should comment on 
the nature and extent of any disorder and 
describe all current left arm pathology 
due to the service-connected wound.  The 
examiners should describe all findings 
and to what extent, if any, the appellant 
has degenerative changes or reduced 
function in the left forearm/elbow area 
due to his service-connected disability.

The effect of pain on the functioning of 
the left upper extremity should be 
discussed and an assessment made as to 
the degree of impairment caused by any 
shrapnel wound residuals on the 
appellant's ability to perform normal 
activities.  The examiners should note 
the range of motion for the left upper 
extremity in degrees.  The examiners 
should describe to what extent, if any, 
the appellant has a left forearm/elbow 
area deformity, degenerative changes, 
swelling, instability or an altered grip 
or reduced function in the upper left 
extremity.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiners should be requested to describe 
whether any reported pain significantly 
limits the function of the appellant's 
left forearm/elbow area during flare-ups 
or when the shoulder is used repeatedly.  
Any limitation of left upper extremity 
function must be clearly identified and 
expressed in degrees of limitation beyond 
that shown on examination.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  

Special attention should be given to the 
presence or absence of degenerative 
changes or pain, any limitation of 
motion, loss of sensation, instability, 
weakness, or interference with grip, as 
well as pain and/or swelling on use.  The 
examiners should clearly identify whether 
and which symptomatology, if any, can be 
associated with the shrapnel wound(s) or 
treatment thereof.  In addition, the 
examiners are requested to specify 
whether any of the painful motion of the 
left upper extremity that is clinically 
elicited is due to causes other than the 
service-connected left forearm/elbow area 
disability.

Specific findings should be made with 
respect to the location, size and shape 
of scarring of the left arm/elbow area, 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.  All findings should be 
set forth in detail.

The orthopedic examiner should identify 
the presence of retained metal fragments 
in the left forearm/elbow area and, if 
possible, identify the track or path each 
fragment traveled from its point of 
entry.  In particular, the examiner 
should identify the particular muscle(s) 
involved and explain how the shell 
fragment wound residuals have affected 
the functioning of each identified 
muscle.

The neurology examiner should fully 
describe the extent and severity of any 
currently manifested neurologic pathology 
of the left upper extremity.  The 
neurologist should identify the 
particular nerve(s) in the left 
forearm/elbow area, if any, affected as a 
result of the shell fragment wound.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
condition is attributable to the service-
connected shrapnel wound or to some other 
cause or causes, such as carpal tunnel 
syndrome.

5.  The AMC/RO should undertake all 
appropriate development to determine 
whether it is at least as likely as not 
that the veteran currently exhibits any 
dental disability which is the result of 
trauma in service.  The AMC/RO should 
take appropriate steps to determine 
whether the veteran exhibits:

        (1) any potentially compensable 
dental conditions, such as loss of teeth 
due to loss of substance of the body of 
the maxilla or mandible; or 
        
        (2) a dental condition which is 
complicating a medical condition 
currently being treated by VA.  

6.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner or reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Specifically, if applicable, the RO in 
the SSOC should provide reasons and bases 
for the denial of entitlement to 
compensation for dental trauma and/or 
entitlement to outpatient dental 
treatment.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


